DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US-5241768).
	As to claim 1 and 6, Thompson teaches a placard holding comprising a plate 14 that is proportional to the size of the placard M, a frame comprising parallel bars 18 and a crossbar 16, and a plexiglass 12 coupled over the frame (see Thompson figure 1, 2, column 3 lines 45-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2, 3, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US-5241768) alone.
	As to claims 2, 3, 8-11, the specific dimensions are not patentable because they are not critical to any functional purpose of the invention and merely changing the size of any component is within the ordinary capabilities of one skilled in the art and would have been obvious in order to adapt the device to a differently sized placard, or display space. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).

Claim 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US-5241768) in view of Skoog (US-6367181).
	As to claim 4 and 5, Thompson lacks apertures and rivets.  Skoog teaches a display holder with a plate and a transparent cover and a spacer frame (see Skoog figure 3) and further including apertures drilled for rivets 18 (see Skoog column 2 line 67 to column 3 line 4 and column 3 lines 22-28).  It would have been obvious to one of ordinary skill in the art to form the placard holder of Thompson with apertures and rivets as taught by Skoog, in order to attach the holder to a vehicle with predictable results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US-5241768) in view of Knapschaefer (US-2015/0068076).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/           Examiner, Art Unit 3636                                                                                                                                                                                             


/DAVID R DUNN/           Supervisory Patent Examiner, Art Unit 3636